Exhibit 2.3 AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER THIS AMENDMENT NO. 2 (the “ Amendment ”) to the Agreement and Plan of Merger dated as of January 15, 2016, and amended as of February 1, 2016 (as amended, the “ Agreement ”) is dated as of February 26, 2016 and is entered into by and among Anadigics, Inc., a Delaware corporation (the “ Company ”), II-VI Incorporated, a Pennsylvania corporation (“ Parent ”), and Regulus Acquisition Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“ Purchaser ”) (Company, Parent and Purchaser may be referred to individually as “ Party ” or collectively as “ Parties ”). WHEREAS, the Parties desire to amend further the Agreement; WHEREAS, capitalized terms used in this Amendment, but not defined in this Amendment, shall have the meanings ascribed to such terms in the Agreement. NOW THEREFORE, in consideration of the mutual covenants set forth herein and other good and valuable consideration, the receipt of which is hereby acknowledged, the Parties hereto agree as follows: 1.“ Offer Price ”. The Offer Price, as defined in Recital A of the Agreement, is hereby revised to be $0.85 per share of Company Common Stock. 2.
